DETAILED ACTION

Response to Amendment
1.	The amendment filed 12/2/2021 for US Patent Application No. 16/806002 has been entered and fully considered.
2.	Claims 1-4 and 6-28 are currently pending and have been fully considered.

Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-4 and 6-28 are now in condition for allowance because the prior art does not teach or suggest the claimed proton-conducting copolymer composition recited in claims 1-4 and 6-18, or the claimed methods of synthesizing a proton-conducting copolymer recited in claims 19-28. The prior art of record Geormezi does not teach or suggest that a proton-conducting copolymer can be formed of 50% - 75% of a non-linear pyridine diol in combination with 20% or less of an allyl diol, where that copolymer is imbibed with an electrolyte.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724